USCA11 Case: 18-12967   Date Filed: 01/11/2021   Page: 1 of 20



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12967
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:17-cr-00100-SLB-CSC-1


UNITED STATES OF AMERICA,



                                                              Plaintiff-Appellee,


                                  versus


JAMES CALVIN TALLEY, JR.,



                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                           (January 11, 2021)
          USCA11 Case: 18-12967     Date Filed: 01/11/2021   Page: 2 of 20



Before MARTIN, LUCK, and FAY, Circuit Judges.

PER CURIAM:

      James Calvin Talley, Jr. appeals his convictions and sentences for possession

of methamphetamine with the intent to distribute it and possession of a firearm as a

convicted felon. We affirm.

          FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      In December 2016, Drug Enforcement Administration agents stopped an

individual in Texas who was transporting one hundred pounds of marijuana to

Talley.   The individual agreed to cooperate with the agents and completed a

controlled delivery to Talley’s home. When the cooperating individual got to

Talley’s house, agents saw Talley get into the delivery car and drive it, with the

marijuana still inside, to the home of Richie Murphy. When Talley arrived at

Murphy’s home, the agents arrested him and Murphy, who was home at the time.

      With Murphy’s permission, the agents searched his home. Inside, they found

three and a half pounds of methamphetamine, two handguns, approximately seven

pounds of marijuana, drug paraphernalia, plastic bags, and $22,526 in cash.

      Then, with Talley’s wife’s consent, the agents searched Talley’s home and

shed. In Talley’s shed they found digital scales, receipts, and “money logs.” In

Talley’s home they found $50,192 in cash, marijuana, and a ledger containing dates,




                                            2
           USCA11 Case: 18-12967           Date Filed: 01/11/2021        Page: 3 of 20



quantities of money, and coded language. They also found a locked safe containing

two firearms under Talley’s bed in the master bedroom.

       Talley was indicted for possessing methamphetamine with intent to distribute

it, in violation of 21 U.S.C. section 841(a)(1) and 18 U.S.C. section 2, and possessing

a firearm as a convicted felon, in violation of 18 U.S.C. section 922(g)(1).1 Here are

the parts of his trial and sentencing hearing relevant to this appeal.

                        Testimony about ownership of the firearms

       Agent Bryan Alfutis was one of the Drug Enforcement Administration agents

who searched Talley’s home. At Talley’s trial, he testified that the agents found the

firearms in a locked safe underneath the bed in Talley’s bedroom. Agent Alfutis

testified that Talley’s wife told him where the key to the safe was. On redirect

examination, the government asked if Talley’s wife told him who owned the guns.

Agent Alfutis responded, without objection, “[Talley’s wife] told me [the firearms]

were her husband[’]s.”




       1
           Talley was also indicted for, and convicted of, possessing marijuana with intent to
distribute it, in violation of 21 U.S.C. section 841(a)(1), and using a communication facility in
facilitation of a drug trafficking offense, in violation of 21 U.S.C. section 843(b). Talley has not
appealed his convictions and sentences for either of these counts.

                                                     3
         USCA11 Case: 18-12967         Date Filed: 01/11/2021   Page: 4 of 20



           Testimony about “Hector” being Talley’s methamphetamine source

      Agent Alfutis also testified that the ledger found in Talley’s shed used coded

language to describe drug sales. He testified that it was typical in his experience for

drug traffickers to keep transaction records.       Agent Alfutis testified, without

objection, that the ledger corroborated the Drug Enforcement Administration’s

investigation because “[o]ne of the entries [had] the name Hector on it and several

dates and quantities of money. Hector [was] the name, through [the] investigation

that continued on and after that night, that [the Drug Enforcement Administration

had] identified as a methamphetamine source or supplier for Mr. Talley.”

                                  Jury instructions

      The district court, without objection, instructed the jury on the felon in

possession of a firearm charge that:

         The defendant can be found guilty of the offense charged in Count
        3 only if all of the following facts are proved beyond a reasonable
        doubt. First, that the defendant knowingly possessed a firearm in or
        affecting interstate commerce as charged. And second, that before
        the defendant possessed the firearm, he had been convicted in a court
        of a crime punishable by imprisonment for a term in excess of one
        year. That is a felony offense.


                         Motions for judgment of acquittal

      After the government rested its case, Talley moved for a judgment of acquittal

on the felon in possession of a firearm and possession with intent to distribute

methamphetamine counts because the evidence was insufficient to support

                                              4
            USCA11 Case: 18-12967          Date Filed: 01/11/2021   Page: 5 of 20



conviction. As to the firearm count, Talley argued there was insufficient proof that

he “exercise[d] dominion and control” over the guns in the safe. And as to the

methamphetamine count, Talley argued that Murphy’s testimony about the

methamphetamine was “incredible as a matter of law.” The district court denied

Talley’s motion on the methamphetamine count, but reserved ruling on the firearm

count. After the trial, the district court denied the reserved motion because the

evidence was sufficient for a jury to find that Talley controlled the home and

bedroom where the firearms were found.

                                         Allen charge

      Five hours into the jury’s deliberation, the jury asked the district court four

questions. The jury asked: (1) if it had to be unanimous on every count; (2) whether

a lack of unanimity on every count would “void everything”; (3) whether agreement

on only three of four counts would “void everything”; and (4) for a repetition of the

jury instruction for possession.

      After reading the jury’s questions, the district court asked counsel whether it

should give an Allen2 charge. Talley objected, arguing that an Allen charge was

premature because the jury had not affirmatively indicated that it could not reach a




      2
          Allen v. United States, 164 U.S. 492 (1896).


                                                    5
          USCA11 Case: 18-12967       Date Filed: 01/11/2021    Page: 6 of 20



verdict and because the language in the pattern Allen charge that “[t]here’s no reason

to believe that the case will be tried again by either side that has been exhaustively

tried before you,” and “another trial would increase the cost [to] both sides,” created

unfairness because it suggested the jury would have to “do [the trial] again.” The

district court agreed to omit this language from the pattern Allen charge. The district

court then told the jury that it could return a unanimous verdict on any of the counts

and that its lack of unanimity on other counts would have no effect, and repeated the

possession instruction. At Talley’s request, the district court gave the jury additional

time to deliberate and did not give the modified Allen charge.

      After more time passed, the jury returned and reported that it had only reached

a verdict on three of the four counts. The district court confirmed that the jury could

not reach a verdict on the final count, and then gave the modified Allen charge to

the jury. The jury later returned a guilty verdict on all counts.

                                      Sentencing

      The presentence investigation report calculated Talley’s base offense level at

34 under guideline section 2D1.1(a)(5) and (c)(1), then added two levels under

section 2D1.1(b)(1) because Talley possessed a firearm during the offense and two

additional levels under section 3B1.1(c) because Talley had a supervisory role. This

resulted in a total offense level of 38. But Talley’s offense level was set at 42

because his two prior felony drug convictions made him a career offender under


                                              6
         USCA11 Case: 18-12967       Date Filed: 01/11/2021      Page: 7 of 20



section 4B1.1(a) and (b)(1). The presentence investigation report also assigned

Talley a criminal history category of VI because he was a career offender. A total

offense level of 42 and a criminal history category of VI would ordinarily result in

an advisory guideline range of 360 months to life.            However, because the

methamphetamine count carried a mandatory minimum life sentence if a defendant

had two or more prior felony drug convictions, and Talley had two prior felony drug

convictions, the report determined that Talley’s guideline range became life pursuant

to section 5G1.1(a). See 21 U.S.C. § 841(b)(1)(A) (2010) (“[If] any person commits

a violation of [section 841(b)(1)(A)] . . . after two or more prior convictions for a

felony drug offense have become final, such person shall be sentenced to a

mandatory term of life imprisonment without release . . . .”).

      Talley objected to the presentence investigation report, arguing that there was

no evidence that Talley knew Murphy had firearms in the stash house. He also

objected to the use of his prior convictions to impose the mandatory life sentence

because the indictment did not charge, and the jury did not find, that he committed

the prior offenses. The district court overruled Talley’s objection to the section

2D1.1(b)(1) firearm enhancement because there were firearms found in Murphy’s

stash house and under Talley’s bed. The district court also overruled Talley’s

objection to the use of his prior convictions because Almendarez-Torres v. United

States, 523 U.S. 224 (1998) held that they may be used to impose a mandatory


                                             7
          USCA11 Case: 18-12967        Date Filed: 01/11/2021    Page: 8 of 20



minimum sentence even though the prior convictions were not charged in the

indictment or found by the jury.

      The district court then found that Talley’s offense level was 42 and his

criminal history category was VI because Talley was a career offender, and that the

guideline range was life because section 841(b)(1)(A) carried a mandatory minimum

life sentence. The district court sentenced Talley to life for the possession with intent

to distribute methamphetamine count, based on the mandatory minimum, and

120 months for the felon in possession of a firearm count.

                            STANDARDS OF REVIEW

      We review de novo the sufficiency of the evidence supporting a conviction

and consider “the evidence in the light most favorable to the government, with all

reasonable inferences and credibility choices made in the government’s favor.”

United States v. Frazier, 605 F.3d 1271, 1278 (11th Cir. 2010) (internal quotation

marks omitted). “A conviction must be upheld unless the jury could not have found

the defendant guilty under any reasonable construction of the evidence.” United

States v. Emmanuel, 565 F.3d 1324, 1333 (11th Cir. 2009) (internal quotation marks

omitted). However, where a defendant challenges the sufficiency of the evidence

on a ground not argued below, we review that new ground for plain error. United

States v. Hunerlach, 197 F.3d 1059, 1067–68 (11th Cir. 1999).




                                               8
          USCA11 Case: 18-12967       Date Filed: 01/11/2021    Page: 9 of 20



      Under plain error review, we may not correct an error unless “there is: (1)

error, (2) that is plain, and (3) that affects substantial rights.” United States v.

Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). If all three conditions are met, we

may only correct the forfeited error “if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. An error affects a

defendant’s substantial rights if there is a reasonable probability that the error

affected the outcome of the district court proceedings. Id. at 1299; see also United

States v. McLellan, 958 F.3d 1110, 1119 (11th Cir. 2020) (“[F]or an error to have

affected a defendant’s substantial rights, there must be ‘a reasonable probability that,

but for the error,’ the outcome of the proceeding would have been different.”)

(quoting Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016))

(alterations adopted). We review the entire record to determine whether an error

affected a defendant’s substantial rights. United States v. Reed, 941 F.3d 1018, 1021

(11th Cir. 2019).

      We review de novo whether testimony violates the Confrontation Clause.

United States v. Cooper, 926 F.3d 718, 730 (11th Cir. 2019). However, where the

defendant does not object to the admission of testimonial statements at trial, we

review their admission for plain error. United States v. Arbolaez, 450 F.3d 1283,

1291 (11th Cir. 2006).




                                              9
         USCA11 Case: 18-12967      Date Filed: 01/11/2021    Page: 10 of 20



      We also review de novo whether the district court misstated the law in its jury

instructions. United States v. Joseph, 709 F.3d 1082, 1093 (11th Cir. 2013).

However, “unpreserved objections to jury instructions are reviewed for plain error.”

Id.

      Finally, we review a decision to give an Allen charge for abuse of discretion.

United States v. Brown, 934 F.3d 1278, 1294 (11th Cir. 2019).

                                  DISCUSSION

      Talley argues that the district court erred by: (1) failing to instruct the jury

that it could only find him guilty of being a felon in possession of a firearm if he

knew he was a felon, as required by United States v. Rehaif, 139 S. Ct. 2191 (2019);

(2) denying his motion for judgment of acquittal on the felon in possession of a

firearm count; (3) failing to exclude his wife’s testimony that the guns were his, in

violation of the Confrontation Clause; (4) failing to exclude Agent Alfutis’s

testimony that “Hector” was Talley’s source for the methamphetamine, in violation

of the Confrontation Clause; (5) giving the jury the Allen charge; (6) imposing a

mandatory life sentence under 21 U.S.C. section 841(b)(1)(A) where the jury did not

find beyond a reasonable doubt that he had been convicted of two prior drug felonies;

and (7) incorrectly applying enhancements in calculating his advisory guideline

range. We address each argument below.




                                            10
         USCA11 Case: 18-12967       Date Filed: 01/11/2021    Page: 11 of 20



                                     Rehaif error

      Talley contends that (1) the district court erred by failing to instruct the jury

that it had to find beyond a reasonable doubt that Talley knew he was a convicted

felon, as required by Rehaif, and (2) the evidence was insufficient to establish that

he knew of his felon status. Talley raises these arguments for the first time on appeal.

      To support a conviction under 18 U.S.C. section 922(g), the government had

to prove that Talley “knew he possessed a firearm and that he knew he belonged to

the relevant category of persons barred from possessing a firearm.” Rehaif, 139 S.

Ct. at 2194. But “where the record clearly demonstrates that it would be implausible

for the defendant to not have been aware of his felony status,” a Rehaif error does

not meet the plain error test because it “does not affect substantial rights.” McLellan,

958 F.3d at 1119 (citing Reed, 941 F.3d at 1022).

      Here, as in McLellan, the record clearly shows that Talley was aware of his

felon status. At trial, the government introduced, without objection, the judgments

from Talley’s previous felony convictions. One of the judgments was signed by

Talley next to a checked box that said, “Felony.” Talley had two prior felony

convictions, and he served four years in prison because of these convictions. See

Reed, 941 F.3d at 1021 (finding no plain error under Rehaif where the defendant had

served eighteen years in prison for a prior felony conviction). As in McLellan, it

was implausible that Talley would not have known of his felon status. See 958 F.3d


                                              11
         USCA11 Case: 18-12967       Date Filed: 01/11/2021   Page: 12 of 20



at 1119. Talley has not shown that, but for the Rehaif error, there would be a

reasonable probability of a different outcome at trial.

               Sufficiency of the evidence – felon in possession count

      Talley also contends that, without his wife’s statement that he owned the

firearms found in the safe under his bed, the evidence was insufficient that he

possessed the firearms. We conclude that, even without his wife’s statement, there

was sufficient evidence to support his constructive possession of the firearms.

      Under 18 U.S.C. section 922(g), it is unlawful for certain classes of

individuals, including felons, to “possess in or affecting commerce, any firearm

. . . .” See Rehaif, 139 S. Ct. at 2194. “Possession of a firearm may be either actual

or constructive.” United States v. Perez, 661 F.3d 568, 576 (11th Cir. 2011).

“Constructive possession of a firearm exists when a defendant does not have actual

possession but instead knowingly has the power or right, and intention to exercise

dominion and control over the firearm.” Id. It requires only “knowledge of the thing

possessed coupled with the ability to maintain control over it or reduce it to his

physical possession even though he does not have actual personal dominion.”

United States v. Derose, 74 F.3d 1177, 1185 (11th Cir. 1996) (internal quotation

marks and citations omitted).      “[C]onstructive possession . . . may be shown

circumstantially through evidence of ownership, dominion, or control over the

premises on which the [contraband] is located.” United States v. Cochran, 683 F.3d


                                             12
         USCA11 Case: 18-12967      Date Filed: 01/11/2021   Page: 13 of 20



1314, 1320 (11th Cir. 2012). And constructive possession may be sole or joint.

Cochran, 683 F.3d at 1320; United States v. Mieres-Borges, 919 F.2d 652, 657 (11th

Cir. 1990) (“Even constructive possession need not be exclusive, but may be shown

circumstantially through evidence of ownership, dominion, or control over the

premises on which the [contraband] is located.”).

      A jury may infer constructive possession if a firearm is found in the

defendant’s home. United States v. Smith, 591 F.2d 1105, 1107 (5th Cir. 1979)

(holding that “dominion and control over [the defendant’s] residence, in which the

guns were found, is a sufficient basis for the jury’s inference of constructive

possession”); Mieres-Borges, 919 F.2d at 657 (holding that “evidence of ownership,

dominion, or control over the premises on which the [contraband] is located” is

sufficient to infer constructive possession). We have also held that a jury may infer

constructive possession of firearms found in a glove compartment of a car or in an

adjoining hotel room. See, e.g., United States v. Howard, 742 F.3d 1334, 1341 (11th

Cir. 2014) (holding that the defendant had constructive possession of a firearm found

inside the glove compartment where defendant had been in the driver’s seat just

before search of vehicle); United States v. Riggins, 563 F.2d 1264, 1266 (5th Cir.

1977) (holding that the defendant had constructive possession of contraband in a

hotel room when a drug deal was conducted between two others in the adjoining

bathroom).


                                            13
         USCA11 Case: 18-12967         Date Filed: 01/11/2021     Page: 14 of 20



      Here, based on the other evidence, a jury could find that Talley constructively

possessed the firearms. First, the firearms were in his home, where Talley lived with

his wife and daughter and where he exercised ownership, dominion, and control.

See Smith, 591 F.2d at 1107 (permitting inference of constructive possession for

firearms found in defendant’s home). Second, the safe holding the firearms was in

his bedroom, which was sufficient to permit the jury to infer Talley’s dominion and

control over it. See, e.g., United States v. Ochoa, 941 F.3d 1074, 1105 (11th Cir.

2019) (determining that there was sufficient evidence that the defendant

constructively possessed ammunition because evidence showed the defendant

exercised dominion and control over the bedroom where the ammunition was

found); United States v. Molina, 443 F.3d 824, 830 (11th Cir. 2006) (determining

that there was sufficient evidence that the defendant constructively possessed a

firearm “[b]ecause the firearm was found in [the defendant’s] bedroom”). And,

much like Howard, where we held that a weapon in the glove compartment of a

defendant’s car was sufficient to establish constructive possession, a jury could infer

that Talley had access to, and could exercise control over, the firearms inside the

safe that was under his bed. See 742 F.3d at 1341; see also United States v.

Gonzalez, 71 F.3d 819, 835 (11th Cir. 1996) (“[Defendant’s] presence in the [car],

with ready access to the weapon later discovered in the glove compartment, was

sufficient to prove that he possessed the [firearm] . . . irrespective of the fact that the


                                               14
         USCA11 Case: 18-12967      Date Filed: 01/11/2021   Page: 15 of 20



[firearm] belonged to a third person.”), abrogated on other grounds by Arizona v.

Gant, 556 U.S. 332, 335 (2009).

   Confrontation Clause – Talley’s wife’s testimony about his ownership of the
                                    firearms

      Talley contends that the admission of his wife’s testimony that the guns were

his violated his rights under the Confrontation Clause. He raises this argument for

the first time on appeal.

      Talley’s Confrontation Clause argument fails on the third prong of the plain

error test because, as discussed above, there was sufficient evidence for the jury to

infer Talley’s constructive possession without his wife’s statement. Thus, Talley

hasn’t shown a “reasonable probability that, but for the error, the outcome of the

proceeding would have been different.” McLellan, 958 F.3d at 1119 (internal

quotation marks omitted).

         Confrontation Clause – Agent Alfutis’s testimony about “Hector”

      Talley contends that Agent Alfutis’s testimony about “Hector” being Talley’s

source for the methamphetamine violated the Confrontation Clause. Talley argues

that without this testimony the non-hearsay evidence was insufficient that he

possessed the methamphetamine with the intent to distribute it. Talley makes this

argument for the first time on appeal.

      The evidence, even without Agent Alfutis’s testimony, was more than

sufficient for the jury to conclude that Talley possessed the methamphetamine found
                                            15
         USCA11 Case: 18-12967      Date Filed: 01/11/2021   Page: 16 of 20



in Murphy’s home. At trial, Talley’s cellmate testified that Talley told him about

the pending case and said, “you can get a kilo [of methamphetamine] for $8,000, and

it’s easy to double your money.” Talley’s cellmate also testified that Talley said he

had taken the marijuana to a “stash house” owned by a “white man with no legs.”

Murphy, the owner of the house where the drugs were found, had one leg, and

testified that his home was Talley’s “stash house,” that the operation “grew into

methamphetamine,” and that Talley would “bring [the methamphetamine] into the

house, and then [Murphy] would stash it.” Murphy testified that he and Talley would

break down the methamphetamine into salable sizes, and then Talley would

“distribute it.”   In other words, the testimony was that Talley delivered the

methamphetamine to Murphy, Talley occasionally “broke [it] down,” and Talley

actually “distribute[d] it.”

      Because, even without Agent Alfutis’s testimony, the evidence was sufficient

to convict Talley of possessing methamphetamine with intent to distribute it, there

was no “reasonable probability that, but for the error, the outcome of the proceeding

would have been different.” McLellan, 958 F.3d at 1119 (internal quotation marks

omitted).




                                            16
             USCA11 Case: 18-12967   Date Filed: 01/11/2021   Page: 17 of 20



                                     Allen Charge

       Talley next argues that (1) Allen charges are inherently coercive and violate

the Sixth Amendment, and (2) the district court’s Allen charge coerced a verdict at

his trial.

       Although Talley argues that Allen charges are inherently coercive, we have

not adopted a per se rule and have approved the use of the pattern Allen charge on

several occasions. United States v. Woodard, 531 F.3d 1352, 1364 (11th Cir. 2008);

United States v. Dickerson, 248 F.3d 1036, 1050 (11th Cir. 2001). “We will find

that a district court has abused its discretion in giving a modified Allen charge only

if the charge was inherently coercive.” Woodard, 531 F.3d at 1364. “In assessing

whether the charge was coercive, we consider the language of the charge and the

totality of the circumstances under which it was delivered,” including “whether the

court conducted a full poll of the jury before giving the charge and the amount of

time between the delivery of the charge and the return of the jury’s verdict.” Id.

       Here, the district court gave the approved pattern Allen charge, save for the

modifications that Talley himself requested. And the totality of the circumstances

demonstrated that the district court’s decision to give an Allen charge was not

coercive. The facts here closely mirror those in United States v. Bush, where we

held that an Allen charge was not coercive where it was given after four hours of

deliberation, and where the jury said that it was “at a stalemate.” 727 F.3d 1308,


                                             17
         USCA11 Case: 18-12967       Date Filed: 01/11/2021    Page: 18 of 20



1320–21 (11th Cir. 2013). Here, the jury deliberated for more than five hours; the

district court waited before giving the Allen charge; it sent the jury back to continue

deliberations after discussion with counsel; it then confirmed that the jury was at a

stalemate; and the charge it ultimately gave was identical to the pattern Allen charge

except for the minor modification requested by Talley. Under these circumstances,

we do not find that the district court abused its discretion in giving an Allen charge.

Imposing mandatory minimum sentence without a jury finding of prior convictions

      Talley contends that the district court erred in sentencing him under 21 U.S.C.

section 841(b)(1)(A) to a mandatory minimum life sentence based on his two prior

felony drug convictions but without a jury finding that he was previously convicted.

At the time of Talley’s sentencing, section 841 provided that if “any person commits

a violation of [section 841(b)(1)(A)] . . . after two or more prior convictions for a

felony drug offense have become final, such person shall be sentenced to a

mandatory term of life imprisonment without release . . . .”               21 U.S.C.

§ 841(b)(1)(A) (2010). As Talley concedes, the Supreme Court held in Almendarez-

Torres that prior convictions may be used to impose a mandatory minimum sentence

even though the prior convictions were not charged in the indictment or found by

the jury. 523 U.S. at 226–27. Because Almendarez-Torres has not been overruled,

we are bound by it. See United States v. James, 642 F.3d 1333, 1343 (11th Cir.

2011) (explaining that we are bound by Almendarez-Torres until the Supreme Court


                                             18
         USCA11 Case: 18-12967       Date Filed: 01/11/2021   Page: 19 of 20



explicitly overrules it). The district court found that Talley had two prior felony

drug convictions, and Talley did not object to the admission of these convictions at

his trial. Because Talley didn’t challenge the admissibility of this evidence, or the

applicability of section 841(b)(1)(A), the district court did not err in sentencing

Talley to a mandatory minimum life sentence based on his two prior felony drug

convictions.

                            Sentencing guideline errors

      Talley finally contends that the district court erred in calculating his advisory

sentencing guideline range by enhancing his sentence under guideline section

2D1.1(b)(1) because he possessed a firearm during the offense and under section

4B1.1(a) and (b)(1) because he was a career offender. But because Talley was

sentenced to mandatory life under section 841(b)(1)(A), “any error in the guidelines

calculations [was] harmless.” United States v. Chirino-Alvarez, 615 F.3d 1344,

1346 (11th Cir. 2010) (determining that despite the defendant’s challenge to a

three-level sentencing enhancement, any error was harmless because he was subject

to a mandatory minimum above the guideline range). Even if the district court erred

in calculating the advisory guidelines range for Talley’s sentence, the error would

not have affected his sentence because the district court was required to impose the

mandatory minimum life sentence under section 841(b)(1)(A). Thus, we do not need

to determine whether the district court erred in applying these enhancements because


                                             19
        USCA11 Case: 18-12967     Date Filed: 01/11/2021   Page: 20 of 20



any change in Talley’s guidelines range would not have changed the mandatory

minimum sentence.

                                CONCLUSION

     For these reasons, we affirm Talley’s convictions and sentences.

     AFFIRMED.




                                          20